Case: 2:19-cv-00849-ALM-EPD Doc #: 180 Filed: 12/23/19 Page: 1 of 11 PAGEID #: 2593




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

                                                      )
  M.A., an individual,                                )
                                                      )
                         Plaintiff,                   )
                                                      )
  v.                                                  )   Case No. 2:19-cv-00849
                                                      )
  WYNDHAM HOTELS &                                    )   JUDGE ALGENON L. MARBLEY
  RESORTS, Inc., et al.,                              )
                                                      )   Magistrate Judge Elizabeth A. Deavers
                         Defendants.                  )
                                                      )

   DEFENDANT CHOICE HOTELS INTERNATIONAL, INC.’S MEMORANDUM OF
     LAW IN OPPOSITION TO ERIE INSURANCE EXCHANGE’S MOTION TO
                             INTERVENE

        COMES NOW, Defendant Choice Hotels International, Inc. (“Choice”), by and through

 the undersigned counsel, and respectfully submits this Response in Opposition to the Erie

 Insurance Exchange’s (“Erie”) Motion to Intervene (ECF No. 168) in this action pursuant to Fed.

 R. Civ. P. 24. In support of its Opposition, Choice provides the following law and argument:

                                       INTRODUCTION

        On March 8, 2019, Plaintiff M.A. filed this suit which brings a single claim against Choice

 for alleged violation of the Trafficking Victims Protection Reauthorization Act (“TVPRA”), 18

 U.S.C. § 1595. Plaintiff’s Complaint contains conclusory allegations that Defendant Buckeye

 Hospitality, Inc. (“Buckeye Hospitality”), the franchisee for the Comfort Inn in Columbus, Ohio

 (the “Hotel”), was an agent, joint employer, and/or single employer with Choice. Plaintiff, M.A.,

 also alleges she was trafficked at the Hotel (along with several other hotels) in Columbus. (ECF

 No. 1 at ¶ 51.)




                                                 1
Case: 2:19-cv-00849-ALM-EPD Doc #: 180 Filed: 12/23/19 Page: 2 of 11 PAGEID #: 2594




         Erie seeks to intervene in this lawsuit to seek a declaratory judgement regarding its

 obligation to defend Choice and Buckeye Hospitality. (ECF No. 168, p. 3.) Erie and Buckeye

 Hospitality have an insurance contract, and Choice is listed as an additional insured as a grantor

 of the franchise. (ECF No. 168, p. 4.) Erie is defending Buckeye Hospitality and Choice (on a

 very limited basis) subject to a reservation of rights and claims that the issues raised in this case

 may be a basis to exclude coverage. Permitting intervention by this third party will include

 discovery, motion practice, and trial questions unrelated to the Plaintiff’s claim or the defenses

 raised by Buckeye Hospitality and Choice. Two insurance companies, American Family Insurance

 Company and Nationwide Property & Casualty Insurance Company, Nationwide Mutual Fire

 Insurance Company, filed similar motions to intervene on June 5 and 6, 2019. (ECF No. 64 and

 65.) Both insurance companies made arguments nearly identical to those now being made by Erie,

 namely that this Court should permit the insurance company to intervene to protect its interest and

 alternatively the Court should exercise its discretion to grant permissive intervention. This Court

 denied both grounds of intervention (ECF No. 171), and should do the same here.

                                     STANDARD OF REVIEW

         Erie brought its Motion to Intervene under Fed. R. Civ. P. 24(a) and Fed. R. Civ. P. 24(b).

 Intervention as a matter of right under Fed. R. Civ. P. 24(a)(2) permits intervention by anyone

 claiming:

         an interest relating to the property or transaction that is the subject of the action,
         and is so situated that disposing of the action may as a practical matter impair or
         impede the movant's ability to protect its interest, unless existing parties adequately
         represent that interest.

 Fed. R. Civ. P. 24(a)(2). In the Sixth Circuit, proposed intervenors must establish four (4) elements

 in order to be entitled to intervene as a matter of right: (1) that the motion to intervene was timely;

 (2) that they have a substantial legal interest in the subject matter of the case; (3) that their ability

                                                    2
Case: 2:19-cv-00849-ALM-EPD Doc #: 180 Filed: 12/23/19 Page: 3 of 11 PAGEID #: 2595




 to protect that interest may be impaired in the absence of intervention; and (4) that the parties

 already before the court may not adequately represent their interest. Grutter v. Bollinger, 188 F.3d

 394, 397–98 (6th Cir. 1999). Failure to meet any one of these criteria will require that the motion

 to intervene be denied. Grubbs v. Norris, 870 F.2d 343, 345 (6th Cir. 1989) (emphasis added).

         Federal Rule 24(b)(1) gives the Court discretion to grant permissive intervention on a

 timely motion by one who (A) is given a conditional right to intervene by a federal statute; or (B)

 has a claim or defense that shares with the main action a common question of law or fact. In

 exercising its discretion, the Court must consider whether the intervention will unduly delay or

 prejudice the adjudication of the original parties’ rights. Fed. R. Civ. P. 24(b)(3).

                                             ARGUMENT

         Erie has failed to meet its burden to intervene as a right or by permission. Erie’s motion

 was not timely, so intervention must be denied under both theories of intervention. As for

 intervention as a right, Erie is unable to show a substantial legal interest in this case, Erie is unable

 to show that it will not be able to protect its interests absent intervention, and Erie cannot show

 that its interests will be inadequately represented by the parties already before the Court.

 Additionally, Erie is unable to show it has a claim or defense that shares with the main action a

 common question of law or fact with this case. Finally, Erie’s permissive intervention will only

 seek to delay this case and prejudice the parties.

 A.      Erie has no grounds to intervene as a right because the motion is untimely, and Erie
         has failed to demonstrate a substantial legal interest or that Erie’s interests will be
         inadequately represented.

         Erie fails to meet the burden for intervention by right or permission. As to intervention as

 a right, Erie cannot establish that its intention was timely; they are unable to demonstrate that they

 have a substantial legal interest in this case; that they will be impaired, absent intervention, from

 protecting their interest; or that their interests will be inadequately represented by the parties
                                                      3
Case: 2:19-cv-00849-ALM-EPD Doc #: 180 Filed: 12/23/19 Page: 4 of 11 PAGEID #: 2596




 already before the Court. Failure to meet any one of these criteria will require that the motion to

 intervene be denied. Grubbs, 870 F.2d at 345. If permitted, the intervention would cause undue

 delay in this matter and would prejudice Choice. Erie’s participation would only complicate this

 case.

         1.      Erie’s motion to intervene is not timely because more than nine (9) months has
                 passed since the onset of litigation.

         Erie is unable to establish that their Motion to Intervene was timely. In considering whether

 an intervention is timely, a court considers (1) the point to which the suit has progressed; (2) the

 purpose for which intervention is sought; (3) the length of time preceding the application during

 which the proposed intervenor knew or reasonably should have known of his interest in the case;

 (4) the prejudice to the original parties due to the proposed intervenor's failure, after he or she

 knew or reasonably should have known of his or her interest in the case, to apply promptly for

 intervention; and (5) the existence of unusual circumstances militating against or in favor of

 intervention. Grubbs, 870 F.2d at 345.

         The only case cited by Erie which permitted intervention after multiple years did not

 involve any dispositive motions or decrees. See Mountain Top Condo. Assoc. v. Dave Stabbert

 Master Builder, Inc., 72 F.3d 361, 370 (3rd Cir. 1995). In this case, at least one dispositive motion

 has been decided. Further, Erie does not clearly state the purpose for its intervention, yet it appears

 that Erie’s sole purpose is to obtain a declaratory judgment on insurance coverage. This Court has

 routinely denied intervention from insurance companies on coverage grounds because they are

 contingently related to the underlying action. J4 Promotions, Inc. v. Splash Dogs, LLC, No. 2:09-

 CV-136, 2010 WL 1839036, at *3 (S.D. Ohio May 3, 2010).

         Erie represents that it did not discover these claims until the Plaintiff filed this suit in March

 8, 2019 and did not seek to intervene until December 2, 2019. Erie fails to provide an explanation


                                                     4
Case: 2:19-cv-00849-ALM-EPD Doc #: 180 Filed: 12/23/19 Page: 5 of 11 PAGEID #: 2597




 for their nine-month delay in bringing this motion. Two other insurance companies attempted to

 intervene in June 2019, three months into the case. (ECF No. 64 and 65.) This Court has

 previously held that a 90-day delay without explanation is considered unreasonable.                  J4

 Promotions, Inc., 2010 WL 1839036, at *4. Here more than nine months have elapsed. Other

 insurance companies similarly situated moved more promptly, and this Court considered the issue

 of timeliness to be “a close call.” (ECF No. 171 at 8.) The amount of time Erie permitted to elapse

 makes their Motion to Intervene untimely.

         As this Court has found in insurance cases, coverage disputes divert attention from the

 issues in the underlying case. J4 Promotions, Inc., 2010 WL 1839036, at *4. Coverage disputes

 lead to increased discovery motions related to the insurance claims, not the underlying action. Id.

 Erie states it may need to file a suit to enforce its rights, which is precisely the type of adversarial

 proceeding the court in J4 Promotions, Inc. sought to avoid in denying intervention. Permitting

 Erie to intervene in this case would severely prejudice Choice by forcing an adversarial proceeding

 with its insurance provider. There are no unusual circumstances in this case, but the other factors

 weigh against this motion being determined timely. Erie has not met its burden of demonstrating

 timeliness, and this Court should deny the motion for leave to intervene as of right.

         2.      Erie has no substantial legal interest in this matter because, as an insurer, its
                 interests are contingent or unrelated to the underlying action.

         Erie has not set forth a substantial legal interest in this matter. The Sixth Circuit has

 interpreted that the legal interest claimed must be both substantial and direct.       Adams v. Ohio

 Univ., No. 2:17-CV-200, 2017 WL 4618993, at *1 (S.D. Ohio Oct. 16, 2017) (citing Cascade Nat.

 Gas Corp. v. El Paso Nat. Gas Co., 386 U.S. 129, 154 (1967)). This Court has found that the

 potential interests of an insurer offering to defend, but reserving the right to deny coverage, were

 either contingent or did not relate to the subject matter of the underlying action against the insured.


                                                    5
Case: 2:19-cv-00849-ALM-EPD Doc #: 180 Filed: 12/23/19 Page: 6 of 11 PAGEID #: 2598




 J4 Promotions, Inc., 2010 WL 1839036, at *2); Adams, 2017 WL 4618993, at *2. The insurer’s

 interest in a case is considered contingent on the determination of the liability of the insured.

 Adams, 2017 WL 4618993, at *2.

          Erie’s interest in this case is contingent on the determination of the liability of Choice and

 Buckeye Hospitality and Erie points only to the insurance policy as its substantial interest. This

 issue alone does not support a finding of a substantial legal interest. As this Court stated in its

 Opinion and Order issued December 9, 2019, failure to allege direct and substantial interest in the

 subject of the litigation alone is fatal to a party’s claim for intervention as a right. (ECF No. 170

 at 5.)

          3.     Erie’s ability to protect its interests will not be impaired if the Motion to
                 Intervene is denied.

          To satisfy this element of the intervention test, a would-be intervenor must show that

 impairment of its substantial legal interest is possible if intervention is denied. Michigan State

 AFL-CIO v. Miller, 103 F.3d 1240, 1247 (6th Cir. 1997). Erie does not need to intervene in this

 suit to protect its interests. Insurance companies have other means to determine insurance

 coverage including a separate declaratory action. J4 Promotions, Inc., 2010 WL 1839036, at *3;

 Adams, 2017 WL 4618993, at *2. Erie admits that if this Court does not grant it the right to

 intervene then it will simply “file a separate action.” (ECF 168 at 14.) A separate action is a far

 better way for Erie to litigate its interests for the reasons discussed below, including that it would

 not create prejudice to the Hotel and Choice, Erie’s insureds.

          Erie also briefly raises the issue of joining the anonymous plaintiff to their separate action.

 Ohio Rule of Civil Procedure 15(D) permits complaints against unknown defendants and Erie has

 not provided any support for its claim that it has been prejudiced by this Plaintiff’s anonymous

 status. Erie has not stated sufficient facts to support that its interests have been impaired.


                                                    6
Case: 2:19-cv-00849-ALM-EPD Doc #: 180 Filed: 12/23/19 Page: 7 of 11 PAGEID #: 2599




        4.      Choice and Buckeye Hospitality adequately represent Erie’s interests.

        The proposed intervenor’s right to intervene as a party depends also on whether their

 interest is adequately protected by the existing parties. Jansen v. City of Cincinnati, 904 F.2d 336,

 342 (6th Cir. 1990). The potential intervenor has the burden to show that the existing parties will

 not adequately represent its interests. Grutter, 188 F.3d at 400. However, a slight difference in

 interests between the intervenor and “the supposed representative does not necessarily show

 inadequacy, if they both seek the same outcome.” Jansen, 904 F.2d at 343. No such showing has

 been made here.

        Erie argues that the Plaintiff, Choice, and Buckeye Hospitality may direct the lawsuit in a

 fashion to trigger insurance liability. However, in Microsoft Corp. v. World Tech Investments the

 court dealt with a similar issue involving a dispute over intervention by an insurer. The court held

 that “while neither Plaintiff nor Defendants seek a decision in this case on the coverage dispute,

 both have a strong interest in litigating the” issue “central to the coverage dispute.” Microsoft

 Corp. v. World Tech Investments LLC, No. 1:18-CV-2915, 2019 WL 2314482, at *3 (N.D. Ohio

 May 31, 2019). Here, both of Erie’s insureds have a strong interest in obtaining judgment in their

 favor, in which case Erie would have nothing to indemnify. Erie has not set forth facts to support

 the claim that its interests are not adequately represented.

 B.     Erie should not be allowed permissive intervention because the motion is untimely
        and Erie has not presented sufficient allegations of common law or fact.

        Federal Rule 24(b)(2) states that, “on timely motion, the court may permit anyone to

 intervene who has a claim or defense that shares with the main action a common question of law

 or fact.” “In exercising its discretion, the court must consider whether the intervention will unduly

 delay or prejudice the adjudication of the original parties' rights.” Fed. R. Civ. P. 24(b)(3).




                                                   7
Case: 2:19-cv-00849-ALM-EPD Doc #: 180 Filed: 12/23/19 Page: 8 of 11 PAGEID #: 2600




        Erie has not made a timely motion to intervene. Erie has not cited any case law which

 supports granting a motion to intervene after a nine-month delay. Even if Erie’s motion is

 determined timely it does not share a common question of law or fact with the main action. Ohio

 courts have consistently held that an insurance companies claims related to its policy are different

 than the Plaintiff’s claims for damages resulting from the Defendant’s conduct. Adams, 2017 WL

 4618993, at *3; Design Basics, LLC v. A.J. Bokar Bldg. Co., Inc., No. 16-CV-669, 2016 WL

 6067780, at *2 (N.D. Ohio Oct. 17, 2016) (The insurance company “cannot establish that its

 insurance action shares questions of law and facts with the underlying copyright action.”); Trs. of

 Painting Indus. Ins. Fund v. Glass Fabricators, Inc., No. 1:14–cv–00313, 2014 WL 5878201, at

 *3 (N.D. Ohio Nov. 10, 2014) (denying permissive intervention because declaratory judgment and

 underlying action would “require different evidence and different laws will apply”). Erie is

 attempting to bring insurance coverage issues to a claim related to alleged damages under the

 TVPRA. This claim is not sufficient to show a common question of law or fact to support

 permissive intervention.

        Additionally, granting permissive intervention would severely prejudice the adjudication

 of Choice’s rights. Erie only states a conclusion that the intervention would not prejudice the

 rights of Choice. In Microsoft Corp., the court evaluated the prejudice of allowing an insurance

 company to intervene in a case and concluded, “granting intervention would put Defendants’

 insurer-provided counsel in the impossible position of litigating against State Farm over coverage

 issues.” 2019 WL 2314482, at *3. It allows the insurer to “interfere with and in effect control the

 defense” which would unfairly restrict the insured. Id. Erie’s intervention would only further

 complicate this case by putting Choice in the position of having to defend against the Plaintiff and




                                                  8
Case: 2:19-cv-00849-ALM-EPD Doc #: 180 Filed: 12/23/19 Page: 9 of 11 PAGEID #: 2601




 be prepared to dispute issues with Erie. Such a situation would prejudice the ability to defend the

 case and would only delay the proceedings.

         As this Court has found in insurance cases, coverage disputes divert attention from the

 issues in the underlying case. J4 Promotions, Inc., 2010 WL 1839036, at *4. Coverage disputes

 lead to increased discovery motions related to the insurance claims, not the underlying action. Id.

 Erie states it may need to file a suit to enforce its rights, which is precisely the type of adversarial

 proceeding the court in J4 Promotions, Inc. sought to avoid to denying intervention. Permitting

 Erie to intervene in this case would severely prejudice Choice by forcing an adversarial proceeding

 with its insurance provider. There are no unusual circumstances in this case, but the other factors

 weigh against this motion being determined timely. Erie has not met its burden of demonstrating

 timeliness, and this Court should deny the motion for leave to intervene as of right.

                                            CONCLUSION

         For the foregoing reasons, Choice respectfully requests that this Honorable Court enter an

 Order denying the Motion filed by Erie Insurance Exchange. (ECF No. 168.)




                                                    9
Case: 2:19-cv-00849-ALM-EPD Doc #: 180 Filed: 12/23/19 Page: 10 of 11 PAGEID #: 2602




  Dated:   December 23, 2019             Respectfully submitted,



                                         By:         /s/ Jennifer Snyder Heis

                                             Jennifer Snyder Heis (#0076181) (Trial
                                              Attorney)
                                             ULMER & BERNE LLP
                                             600 Vine Street, Suite 2800
                                             Cincinnati, Ohio 45202-2409
                                             (513) 698-5000
                                             (513) 698-5001 FAX
                                             jheis@ulmer.com

                                               and

                                               Alyson Terrell (#0082271)
                                               ULMER & BERNE LLP
                                               65 East State Street, Suite 1100
                                               Columbus, Ohio 43215
                                               (614) 229-0042
                                               (614) 229-0043 FAX
                                               aterrell@ulmer.com

                                               and

                                               Sara M. Turner (pro hac vice)
                                                BAKER, DONELSON, BEARMAN,
                                                CALDWELL & BERKOWITZ
                                               Wells Fargo Tower
                                               420 20th Street North, Suite 1400
                                               Birmingham, AL 35203
                                               (205) 250-8316
                                               smturner@bakerdonelson.com

                                               Attorneys for Defendant
                                               Choice Hotels International, Inc.




                                        10
Case: 2:19-cv-00849-ALM-EPD Doc #: 180 Filed: 12/23/19 Page: 11 of 11 PAGEID #: 2603




                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on December 23, 2019, a copy of the foregoing was

 filed electronically with the Clerk of the Court to be served by operation of the Court’s electronic

 filing system on all counsel of record.



                                               /s/ Jennifer Snyder Heis
                                               Jennifer Snyder Heis (#0076181)




                                                 11
